Citation Nr: 0525630	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  99-03 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 60 percent disabling, to include the 
issue of whether a rating in excess of 20 percent is 
warranted prior to June 1999.  

2.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1960 until 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which was mailed to the veteran on 
July 30, 1997.  The veteran's notice of disagreement (NOD) 
was received August 5, 1998, a Statement of the Case (SOC) 
was issued in January 1999, and the veteran perfected his 
appeal in February 1999.

In this case, the veteran filed his NOD in August 1998 
indicating that he believed that the decision denying the 
increase for his tinnitus, currently evaluated as 10 percent 
disabling, was wrong.  The United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. April 5, 2005), that 
reversed a decision of the Board of Veterans' Appeals (Board) 
which concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Smith and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  The Board finds that the tinnitus issue is still 
active in this case and, as such, adjudication of it will be 
stayed per the instructions contained in this paragraph.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

With respect to the other issue on appeal, the Board notes 
it will remand claims to ensure full and complete compliance 
with the enhanced duty-to-notify and duty-to-assist 
provisions set out in the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002)].  

It cannot be said, in this case, that there has been 
sufficient compliance when the RO at no time sent a letter 
to the veteran notifying him of what was needed to 
substantiate this claim, what his responsibilities were with 
respect to the claim, whether VA would assist him in any 
manner, and that he should submit to VA any evidence in his 
possession that pertained to his claim.  (The document that 
addressed the VCAA concerned itself with a claim for a total 
rating based on individual unemployability.)  For these 
reasons, the Board must remand the case for compliance with 
the duty-to-notify and duty-to-assist provisions contained 
in this law and to ensure the veteran has had full due 
process of law.

Further development is also required with regards to the 
veteran's substantive appeal.  A review of the evidence of 
record reveals that the veteran has not undergone a VA 
examination of his hearing acuity in almost three years.  The 
last examination conducted for VA purposes was in December 
2002.  Because the veteran requested an increased rating for 
his bilateral hearing loss, the veteran's present condition 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  As such, a VA examination is necessary to 
determine the veteran's current level of hearing.  

Therefore, this matter is remanded for the following action:

1.  The RO should ensure that the duty-
to-notify and duty-to-assist requirements 
are fully complied with and satisfied.  
The RO should also notify the veteran of 
information and evidence necessary to 
substantiate his claim, what evidence, if 
any, the veteran is to submit and what 
evidence VA will obtain with respect to 
the claim of entitlement to an increased 
rating for bilateral hearing loss.  The 
veteran also should be asked to submit 
any pertinent evidence he possesses.  

2.  Obtain the veteran's medical records 
from the VA Medical Center in Atlanta for 
treatment from December 2002 to the 
present.  

3.  Following receipt of the veteran's VA 
treatment records, the RO should schedule 
the veteran for an examination of his 
hearing acuity, the report of which 
should be associated with the claims 
file.  

4.  When the development requested has 
been completed, the claims should again 
be reviewed by the RO.  If the benefits 
sought are not granted, the veteran 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


